Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over May et al (US 2022/0115941) in view of Mills et al (US 2015/0381042) further in view of Okada (US 6,305,709).
	Regarding claim 1, May discloses a device arranged to include a galvanic isolation barrier between a first voltage domain and a second voltage domain (Figures 2A and 2B), the device comprising: 
a capacitor arranged across the galvanic isolation barrier (Figures 2A and 2B), wherein the capacitor is configured to communicate signal from the first voltage domain to the second voltage domain (Abstract and title: Interface for passing control information over an isolation channel.); and 
a band-pass filter arranged in the second voltage domain and configured to receive the signals from the capacitor (Figure 11: the received signals are received and provided to filter 1105. Paragraph 0055: Filter 1105 is implemented as a bandpass filter.); and wherein the bandpass filter is configured to generate a differential signal (figure 11: the output of the receiver is a differential signal.).  
May does not disclose the signal received over the isolation barrier is a single ended signal. 
Mills discloses the isolation system shown in figures 10-12. Figure 10 discloses a differential signal using two capacitors as the isolation barrier. Figure 12 discloses an alternative where a single capacitor generates a single ended signal which is received across the isolation barrier. Paragraph 0046 discloses a single ended approach to isolation isolates transmitter 211 from receiver 215 on the opposite sides of link 1102 using capacitor 1112. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the single ended isolation link of Mills for the differential isolation link of May since the operate in substantially the same manner and will yield predictable results. In addition, the size and complexity of the circuit may be reduced by utilizing a single capacitor rather than two capacitors.
The combination of May and Mills discloses the received signal is processed by a bandpass filter. The combination does not disclose the bandpass filter comprises a high-pass filter coupled to a low-pass filter. 
Okada discloses the receiver system in figure 2. The receiver includes a high-pass filter 42 and low-pass filter 43. The high-pass filter will filter the received signal. The low-pass filter will receive that filtered signal and pass a portion of the band to the downstream elements of the receiver. The filter circuits will include a ground. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of high-pass and low-pass filters of Okada for the bandpass filter of the combination of May and Mills since the operate in substantially the same manner and will yield predictable results. 
Regarding claim 4, the combination discloses an oscillator arranged in the first voltage domain, wherein the oscillator is configured to generate the single-ended signal at a transmission frequency (May: Figure 4: TX OOK modulator 411), and wherein the transmission frequency is higher than a corner frequency of the high-pass filter (The transmission frequency will be higher than the cut off frequency. The filter will be set so the filter can receive the desirable components of the incoming signal.).  
Regarding claim 5, the combination discloses the circuit stated above. The combination discloses the high pass filter and low pass filter stated above. The combination does not disclose an additional downstream filter circuit prior to the low-pass filter. However, official notice is taken that filtering is desirable to remove unwanted signal components. Additional filtering can provide a more accurate representation of the desired components of the received signal. It would have been obvious for one of ordinary skill in the art to utilize additional filtering set at the desired frequencies to provide a filtered signal to downstream elements so the receiver can more efficiently process and recover the originally transmitted signal. Also, the corner frequency of the high-pass filter is higher than a corner frequency of the low-pass filter (The cut off frequency of the high pass filter will be higher than the cut off frequency of the low pass filter since the frequencies of the high pass filter will be higher than the frequencies of the low pass filter.).   
Regarding claim 6, the combination discloses an oscillator arranged in the first voltage domain and configured to generate an on-off-keying signal based on an input signal (May: Figure 4: TX OOK modulator 411); and a driver stage arranged in the first voltage domain, wherein the driver stage is configured to amplify the on-off keying signal (Figure 4: driver receives the output of TX OOK modulator 411 and provides the amplified signal to the ISOCHANNEL), and wherein the capacitor is configured to communicate the on-off keying signal from the first voltage domain to the second voltage domain (May: figures 2A or 2B. The isolation channel is for communicating signals from the first voltage domain to the second voltage domain.).  
Regarding claim 7, the combination discloses a receiver circuit, wherein the low-pass filter is coupled between the high-pass filter, the receiver circuit, and the low-impedance node, and wherein the high-pass filter is coupled between the low-pass filter, the capacitor, and the low-impedance node (May: figure 11: the filter 1105 is coupled between the capacitor and the downstream receiver components. Okada discloses the receiver system in figure 2. The receiver includes a high-pass filter 42 and low-pass filter 43. The high-pass filter will filter the received signal. The low-pass filter will receive that filtered signal and pass a portion of the band to the downstream elements of the receiver.).  
Regarding claim 11, the combination of May, Mills and Okada discloses wherein the capacitor is a first capacitor, wherein the single-ended signal is a first single-ended signal, wherein the high-pass filter is a first high-pass filter, wherein the low-pass filter is a first low-pass filter, wherein the low-impedance node is a first low-impedance node in the second voltage domain, wherein the differential signal is a first differential signal as stated above.
The combination does not disclose an additional version of the above circuit in the device. However, official notice is taken that including an additional copy of the above components that will operate in the same manner as the previous version of the circuit would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention. The use of the same circuit to process additional inputs in the same manner as the previous components of the circuit will allow the device to process twice the amount of input signals in the same amount of time, improving the efficiency of the system.
Regarding claim 12, May discloses a method comprising: 
receiving a signal from a capacitor arranged across a galvanic isolation barrier, wherein the galvanic isolation barrier separates a first voltage domain from a second voltage domain (Figures 2A and 2B); 
filtering the signal through a bandpass filter arranged in the second voltage domain between the capacitor and a low-impedance node to generate a band pass filtered signal  (Figure 11: the received signals are received and provided to filter 1105. Paragraph 0055: Filter 1105 is implemented as a bandpass filter.); and wherein the bandpass filter is configured to generate a differential signal (figure 11: the output of the receiver is a differential signal.)
May does not disclose the signal received over the isolation barrier is a single ended signal. 
Mills discloses the isolation system shown in figures 10-12. Figure 10 discloses a differential signal using two capacitors as the isolation barrier. Figure 12 discloses an alternative where a single capacitor generates a single ended signal which is received across the isolation barrier. Paragraph 0046 discloses a single ended approach to isolation isolates transmitter 211 from receiver 215 on the opposite sides of link 1102 using capacitor 1112. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the single ended isolation link of Mills for the differential isolation link of May since the operate in substantially the same manner and will yield predictable results. In addition, the size and complexity of the circuit may be reduced by utilizing a single capacitor rather than two capacitors.
The combination of May and Mills discloses the received signal is processed by a bandpass filter. The combination does not disclose the bandpass filter comprises a high-pass filter coupled to a low-pass filter. 
Okada discloses the receiver system in figure 2. The receiver includes a high-pass filter 42 and low-pass filter 43. The high-pass filter will filter the received signal. The low-pass filter will receive that filtered signal and pass a portion of the band to the downstream elements of the receiver. The filter circuits will include a ground. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of high-pass and low-pass filters of Okada for the bandpass filter of the combination of May and Mills since the operate in substantially the same manner and will yield predictable results. 
Regarding claim 13, the combination discloses generating, by an oscillator arranged in the first voltage domain, the single-ended signal at a transmission frequency (May: Figure 4: TX OOK modulator 411), wherein the transmission frequency is higher than a corner frequency of the high-pass filter (The transmission frequency will be higher than the cut off frequency. The filter will be set so the filter can receive the desirable components of the incoming signal.).  
Regarding claim 14, the combination discloses wherein the corner frequency of the high-pass filter is higher than a corner frequency of the low-pass filter (The cut off frequency of the high pass filter will be higher than the cut off frequency of the low pass filter since the frequencies of the high pass filter will be higher than the frequencies of the low pass filter.).   .  
Regarding claim 15, May discloses a system arranged to include a galvanic isolation barrier between a first voltage domain and a second voltage domain (Figures 2A and 2B) comprising: 
an oscillator configured to generate a signal at a transmission frequency, wherein the oscillator is arranged in the first voltage domain (May: Figure 4: TX OOK modulator 411); 
a capacitor arranged across the galvanic isolation barrier (Figures 2A and 2B), wherein the capacitor is configured to communicate signal from the first voltage domain to the second voltage domain (Abstract and title: Interface for passing control information over an isolation channel.); and 
a band-pass filter arranged in the second voltage domain and configured to receive the signals from the capacitor (Figure 11: the received signals are received and provided to filter 1105. Paragraph 0055: Filter 1105 is implemented as a bandpass filter.); and wherein the bandpass filter is configured to generate a differential signal (figure 11: the output of the receiver is a differential signal.).
May does not disclose the signal received over the isolation barrier is a single ended signal. 
Mills discloses the isolation system shown in figures 10-12. Figure 10 discloses a differential signal using two capacitors as the isolation barrier. Figure 12 discloses an alternative where a single capacitor generates a single ended signal which is received across the isolation barrier. Paragraph 0046 discloses a single ended approach to isolation isolates transmitter 211 from receiver 215 on the opposite sides of link 1102 using capacitor 1112. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the single ended isolation link of Mills for the differential isolation link of May since the operate in substantially the same manner and will yield predictable results. In addition, the size and complexity of the circuit may be reduced by utilizing a single capacitor rather than two capacitors.
The combination of May and Mills discloses the received signal is processed by a bandpass filter. The combination does not disclose the bandpass filter comprises a high-pass filter coupled to a low-pass filter. 
Okada discloses the receiver system in figure 2. The receiver includes a high-pass filter 42 and low-pass filter 43. The high-pass filter will filter the received signal. The low-pass filter will receive that filtered signal and pass a portion of the band to the downstream elements of the receiver. The filter circuits will include a ground. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of high-pass and low-pass filters of Okada for the bandpass filter of the combination of May and Mills since the operate in substantially the same manner and will yield predictable results. 
The combination discloses the high pass filter and low pass filter stated above. The combination does not disclose an additional  downstream filter circuit prior to the low-pass filter. However, official notice is taken that filtering is desirable to remove unwanted signal components. Additional filtering can provide a more accurate representation of the desired components of the received signal. It would have been obvious for one of ordinary skill in the art to utilize additional filtering set at the desired frequencies to provide a filtered signal to downstream elements so the receiver can more efficiently process and recover the originally transmitted signal. Also, the corner frequency of the high-pass filter is higher than a corner frequency of the low-pass filter (The cut off frequency of the high pass filter will be higher than the cut off frequency of the low pass filter since the frequencies of the high pass filter will be higher than the frequencies of the low pass filter.).   

2.	Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over May et al (US 2022/0115941) in view of Mills et al (US 2015/0381042) in view of Okada (US 6,305,709) further in view of Kasperkovtiz (US 2004/0217806).
Regarding claims 2, 3, 16 and 17, the combination of May, Mills and Okada discloses the device and system stated above. The combination does not disclose the specific components that comprise the filters. Kasperkovtiz discloses examples of filters in figures 2 and 3. Paragraph 0048 discloses figure 3 shows an example of high pass RC filter having a resistor 3 coupled between a capacitor 4 and ground. Paragraph 0048 also discloses a low pass filter mode in figure 2. This low pass filter in figure 2 comprises a resistor 3 receiving an input and a capacitor 4 coupled between the resistor 3 and ground. These examples of the filters are simple circuits and will reduce the complexity of the device while providing the high and low pass filtering. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the filters as taught by Kasperkovtiz for the high and low pass filters of the combination of May, Mills and Okada.

3.	Claims 8, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over May et al (US 2022/0115941) in view of Mills et al (US 2015/0381042) in view of Okada (US 6,305,709) further in view of Dong et al (US 2009/0213914).
Regarding claim 8, the combination of May, Mills and Okada discloses the device stated above. The combination does not disclose the circuit includes a first and second die. Dong discloses the capacitive isolation circuit shown in figures 6, 6a and 7. Dong discloses the isolation barrier may be between different chips or different dies on the same chip in paragraph 0067. Figure 6 shows the link for a single channel implemented in two galvanic dies as stated in paragraph 0061. Figure 6 shows the capacitor 604 on a first die and the receiver circuit on a second die. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dong in the device of the combination of May, Mills and Okada. Using different dies can provide additional separation of the device’s components and prevent interference and aid in circuit design in the device.
Regarding claim 9, the combination of May, Mills, Okada and Dong discloses wherein the capacitor is a first capacitor, the device further comprising a second capacitor arranged on the second die, wherein the second capacitor is coupled between the first capacitor and the high-pass filter (Dong: figure 6, capacitors 604 and 604).  
Regarding claim 18, the combination of May, Mills and Okada discloses the device stated above. The combination does not disclose the circuit includes a first and second die. Dong discloses the capacitive isolation circuit shown in figures 6, 6a and 7. Dong discloses the isolation barrier may be between different chips or different dies on the same chip in paragraph 0067. Figure 6 shows the link for a single channel implemented in two galvanic dies as stated in paragraph 0061. Figure 6 shows the transmit circuit 606 and the capacitor 604 on a first die and the receiver circuit on a second die. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dong in the device of the combination of May, Mills and Okada. Using different dies can provide additional separation of the device’s components and prevent interference and aid in circuit design in the device.
Regarding claim 19, the combination of May, Mills and Okada discloses the device stated above. The combination does not disclose the circuit includes a first and second die. Dong discloses the capacitive isolation circuit shown in figures 6, 6a and 7. Dong discloses the isolation barrier may be between different chips or different dies on the same chip in paragraph 0067. Figure 6 shows the link for a single channel implemented in two galvanic dies as stated in paragraph 0061. Figure 6 shows the transmit circuit 606 on a first die and the capacitor 604 and receiver circuit on a second die. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dong in the device of the combination of May, Mills and Okada. Using different dies can provide additional separation of the device’s components and prevent interference and aid in circuit design in the device.
Regarding claim 20, the combination of May, Mills and Okada discloses the device stated above. The combination does not disclose the circuit includes a first and second die. Dong discloses the capacitive isolation circuit shown in figures 6, 6a and 7. Dong discloses the isolation barrier may be between different chips or different dies on the same chip in paragraph 0067. Figure 6 shows the link for a single channel implemented in two galvanic dies as stated in paragraph 0061. Figure 6 shows the transmit circuit 606 and first capacitor 604 on a first die and the second capacitor 604 and receiver circuit on a second die. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dong in the device of the combination of May, Mills and Okada. Using different dies can provide additional separation of the device’s components and prevent interference and aid in circuit design in the device.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over May et al (US 2022/0115941) in view of Mills et al (US 2015/0381042) in view of Okada (US 6,305,709) further in view of Juluri (US 2006/0291510).
Regarding claim 10, the combination of May, Mills and Okada disclose the device stated above, the combination does not disclose wherein the low-impedance node is a first low-impedance node, the device further comprising: a first diode coupled between the high-pass filter, the low-pass filter, and the first low-impedance node; and a second diode coupled between the high-pass filter, the low-pass filter, and a second low-impedance node, wherein the second low-impedance node is separate from the first low- impedance node, and wherein the first diode is coupled to the second diode in a serial arrangement.  
Juluri discloses the device shown in figure 3. The device includes a high pass filter 310, diode D1, diode d2 and low pass filter 325. The first and second diode are coupled between the high pass filter and the low pass filter as shown in figure 3. The first and second low impedance nodes are separate as shown in figure 3. The first and second diode are in a serial arrangement as shown in figure 3. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit components of Juluri into the device of the combination of May, Mills and Okada. The circuit of Juluri is used to provide a signal within a fixed frequency range (band pass) (paragraph 0027). If the signal is beyond that range to prevent signals below the fixed values from being input (paragraph 0027). This will add a level of control to the circuit of the combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/16/2022